IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAWNA LAWSON,                      §
                                    §   No. 146, 2015
      Petitioner Below,             §
      Appellant,                    §
                                    §   Court Below—Superior Court
      v.                            §   of the State of Delaware,
                                    §   in and for New Castle County
STATE OF DELAWARE,                  §   Cr. ID No. N13M-12-047
                                    §
      Respondent Below,             §
      Appellee.                     §

                          Submitted: April 6, 2015
                           Decided: April 23, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

                                 ORDER

      This 23rd day of April 2015, it appears to the Court that:

      (1)   On March 24, 2015, the Court received the appellant’s notice of

appeal from an order dated February 24, 2015, which was entered by a

Superior Court Commissioner. The Senior Court Clerk issued a notice

directing the appellant to show cause why this appeal should not be

dismissed for this Court’s lack of jurisdiction to consider an appeal directly

from a Superior Court Commissioner’s order.

      (2)   In her response to the notice to show cause, the appellant does

not address this Court’s lack of jurisdiction.     The right of review of a
Commissioner’s order is to a judge of the Superior Court.1 In the absence of

intermediate review by a Superior Court judge, this Court has no jurisdiction

to hear an appeal directly from a Superior Court Commissioner’s order.2

Therefore, this appeal must be dismissed.

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule

29(b), that this appeal is DISMISSED.

                                              BY THE COURT:



                                              /s/ Randy J. Holland
                                              Justice




1
    Super. Ct. Civ. R. 132.
2
    See Johnson v. State, 884 A.2d 475, 479 (Del. 2005).


                                             2